                      Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 1 of 16
AO 106 (Rev. 04/10) Application for a Search Warrant




                                      UNITED STATES DISTRICT COURT                                                         FILED
                                                                     for the                                              Sep 15, 2020
                                                                                                                       CLERK, U.S. DISTRICT COURT
                                                          Eastern District of California                             EASTERN DISTRICT OF CALIFORNIA




              In the Matter of the Search of
                                )
                                )
                                )                                                Case No.      2:20-sw-0844 CKD
THE CELLULAR TELEPHONE ASSIGNED

                                                                                           SEALED
                                )
    CALL NUMBER (916) 212-5752  )
                                )
                                    APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.
located in the                                    District of           New Jersey              , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ; evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
          Code Section                                                          Offense Description
   21 U.S.C. Section 841(a)(1)                                         Distribution of a Controlled Substance
      21 U.S.C. Section 846                                        Conspiracy to Distribute a Controlled Substance
          The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.
           ; Continued on the attached sheet.
           ; Delayed notice     30 days (give exact ending date if more than 30                                             ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                 V
                                                                                               Applicant’s signature

                                                                                       James Bonanno, Special Agent, DEA
                                                                                               Printed name and title
Sworn to me and signed by telephone.

Date:      DWDP
                                                                                                 Judge’s signature

City and state: Sacramento, California                                         Carolyn K. Delaney, U.S. Magistrate Judge
                                                                                               Printed name and title
              Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 2 of 16

 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11 In the Matter of the Search of:                      CASE NO.
12 THE CELLULAR TELEPHONE ASSIGNED                      AFFIDAVIT IN SUPPORT OF AN APPLICATION
13 CALL NUMBER (916) 212-5752                           FOR A WARRANT TO OBTAIN PRECISE
                                                        LOCATION DATA FROM A CELLULAR
14                                                      TELEPHONE

15                                                      UNDER SEAL
16

17          I, James Bonanno, being first duly sworn, hereby depose and state as follows:
18                       I.       INTRODUCTION AND AGENT BACKGROUND
19          1.     I make this affidavit in support of an application for a search warrant under Federal Rule
20 of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the location of the

21 cellular telephone assigned call number (916) 212-5752 (the “Target Cell Phone”), whose service

22 provider is Verizon, a wireless telephone service provider headquartered at 180 Washington Valley

23 Road, Bedminster, New Jersey. The Target Cell Phone is described herein and in Attachment A, and the

24 location information to be seized is described herein and in Attachment B.

25          2.     Because this warrant seeks the prospective collection of information, including cell-site
26 location information, that may fall within the statutory definitions of information collected by a “pen

27 register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the requested warrant is

28 designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-3127. The requested


      AFFIDAVIT                                         1
              Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 3 of 16

 1 warrant therefore includes all the information required to be included in an order pursuant to that statute.

 2 See 18 U.S.C. § 3123(b)(1).

 3          3.      I am a Special Agent with the Drug Enforcement Administration (“DEA”), Sacramento

 4 District Office, and have been so employed since 2018. As such, I am a “federal law enforcement

 5 officer” within the meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government

 6 agent engaged in enforcing criminal laws and duly authorized by the Attorney General to request a

 7 search warrant. I am responsible for conducting investigations into narcotics traffickers and assisting in

 8 their apprehension. These investigations are conducted both in an undercover and overt capacity and

 9 involve electronic surveillance, cellphone-location evidence, confidential informants, and the execution

10 of search and arrest warrants. Upon being hired by DEA, I completed a four-month DEA Basic Agent

11 School at Quantico, Virginia. After completing DEA Basic Agent School, I reported to my current

12 assignment at the Sacramento District Office, Enforcement Group 2.

13          4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

14 violations of 21 U.S.C. §§ 846 and 841 (conspiracy to distribute, manufacture, and possess with intent to

15 distribute fentanyl and heroin) have been committed, are being committed, and will be committed by

16 Alberto SALGADO and other known and unknown co-conspirators. There is also probable cause to

17 believe that Alberto SALGADO is the user of the Target Cell Phone, described in Attachment A, and

18 the location information for these phones described in Attachment B will constitute evidence of these

19 criminal violations and will lead to the identification of individuals who are engaged in the commission

20 of these offenses.

21          5.      The facts in this affidavit come from my personal observations, my training and

22 experience, and information obtained from other agents and witnesses. This affidavit is intended to

23 show only that there is sufficient probable cause for the requested warrant and does not set forth all of

24 my knowledge about this matter.

25          6.      The court has jurisdiction to issue the proposed warrant because it is a “court of

26 competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is in the Eastern District

27 of California a district court of the United States that has jurisdiction over the offense being investigated,

28 see 18 U.S.C. § 2711(3)(A)(i).


       AFFIDAVIT                                           2
                Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 4 of 16

 1                                       II.      PROBABLE CAUSE

 2          7.      As discussed in further detail below, DEA agents have been investigating the drug

 3 trafficking activities of Alberto SALGADO. Through the investigation, agents have conducted

 4 controlled buys of: (1) 142 gross grams of heroin from SALGADO on August 8, 2019; (2) 217 gross

 5 grams of heroin and 2 fentanyl pills from SALGADO on September 5, 2019; (3) 126 gross grams of

 6 counterfeit prescription pills suspected to contain fentanyl from SALGADO on October 21, 2019; and

 7 (4) 208 gross grams of counterfeit prescription pills suspected to contain fentanyl from SALGADO on

 8 June 3, 2020. Agents also identified phone number 916-215-6347 as a phone that was previously being

 9 used by SALGADO, and on October 10, 2019, Magistrate Judge Deborah Barnes authorized a warrant

10 to collect precise location data on this phone for a period of thirty days. Agents also identified 916-291-

11 3925 as another phone that was previously being used by SALGADO, and on May 6, 2020, Magistrate

12 Judge Allison Claire authorized a warrant to collect precise location data on this phone for a period of

13 thirty days. Agents also identified 279-203-2225 as another phone that was being used by SALGADO,

14 and on August 18, 2020, Magistrate Judge Edmund F. Brennan authorized a warrant to collect precise

15 location data on this phone for a period of thirty days. During these time periods, precise location

16 information showed multiple locations that SALGADO used as suspected illicit drug stash locations.

17          8.      In September 2020, a Confidential Source 1 (the “CS”) who previously provided

18 information about SALGADO and conducted controlled buys from SALGADO, advised that

19 SALGADO was using a new cellular telephone number, (916) 212-5752 (i.e., the Target Cell Phone), as

20 discussed further below. This affidavit seeks to authorize the collection of precise location information

21 for a period of thirty days on SALGADO’s newest phone, the Target Cell Phone.

22

23
            1
24            The CS is providing me with information solely in hopes of receiving financial compensation.
     The CS has a criminal history of felony convictions for theft and firearms offenses. The CS has
25   provided other federal law enforcement officers with assistance in the past including but not limited to
     providing intelligence, making controlled purchases of narcotics and firearms, and introducing
26   undercover agents to purchase narcotics. The CS’s information has previously been utilized in state and
     federal search warrant affidavits leading to the seizure of large quantities of narcotics and firearms and
27   the successful prosecution of individuals for federal criminal offenses. I have never found the CS to be
     false or misleading, and the CS’s descriptions of drugs and drug dealing have been entirely consistent
28   with my own training and experience in this area. For these reasons, I consider the CS reliable.


       AFFIDAVIT                                         3
              Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 5 of 16

 1          A.     Background of Investigation

 2          9.     During 2019, I spoke with the CS regarding the ongoing heroin trafficking activities

 3 Alberto SALGADO. In speaking with the CS, I was able to confirm and verify the information provided

 4 by the CS through multiple database checks and through separate investigations leading to the seizure of

 5 drugs, including heroin and counterfeit Oxycodone tablets that tested positive for fentanyl. I noted that

 6 the information provided by the CS regarding drugs and drug dealing was entirely consistent with my

 7 own training and experience and I have not found the CS to be false or misleading. The CS provided the

 8 following information.

 9          10.    The CS related that he/she had met an individual subsequently identified as Alberto

10 SALGADO in the Sacramento area in approximately 2018. SALGADO identified himself to the CS as

11 being heavily involved in trafficking heroin, cocaine and methamphetamine, which he sold in the

12 Sacramento area, and SALGADO displayed large amounts of these drugs to the CS on various

13 occasions.

14          11.    Law enforcement database inquiries revealed that SALGADO has multiple felony

15 convictions including a 2016 felony conviction in Sacramento County for Possession of a Controlled

16 Substance for Sale for which SALGADO is currently on probation.

17          B.     Purchases of 1,100 (109 and 99 Gross Grams) Counterfeit Oxycodone Pills

18                 Containing Fentanyl from Alberto SALGADO on June 3, 2020

19          12.    Prior to June 3, 2020, SALGADO approached the CS at the CS’s residence. SALGADO

20 told the CS that he was selling heroin and oxycodone pills and wanted the CS to have his new phone

21 number in case the CS knew people who were interested. SALGADO also informed the CS that he had a

22 marijuana growing operation at his “spot,” indicating it was separate from SALGADO’s residence. A

23 few days later after this meeting, SALGADO approached the CS again, told the CS that he was selling

24 “ghost guns,” and would also be able to sell 50- and 100-round ammunition drums. Based on my

25 training and experience and conversations with other law enforcement officers, I know that a “ghost

26 gun” is a firearm that is privately manufactured and therefore lacks a serial number or other identifying

27 marks found on commercially manufactured firearms.

28


      AFFIDAVIT                                         4
              Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 6 of 16

 1          13.        Agents also monitored and recorded the CS engaging in narcotics related phone calls

 2 with SALGADO. During these calls, the CS told SALGADO that the CS was in conversation with the

 3 same buyer who purchased the pills during the prior deals. The buyer was interested in buying several

 4 hundred pills, to which SALGADO stated he would sell the pills for $9.00 per pill.

 5          14.        On June 3, the CS confirmed with SALGADO that the buyer would be purchasing at

 6 least 600 pills and would be at the regular meet location around 12 p.m. Agents set up surveillance on

 7 SALGADO’s drug stash house (8471 Varney Ave, Sacramento). At around the same time, Officers

 8 searched the CS for contraband with negative results, outfitted the CS with a recorder and transmitter,

 9 and Special Agent Brian Nehring and the CS travelled in SA Nehring’s vehicle to the same meet

10 location as the previous deals. As the CS and SA Nehring arrived, the CS sent SALGADO a text

11 message “Am going to parking lot bro he is there at winco he said bye doll or tree p.” SALGADO

12 responded “20 min.”

13          15.        A short time later, I observed, via a pole camera, SALGADO and a dark skinned male

14 walk away from SALGADO’s suspected stash house and get into SALGADO’s silver Honda sedan.

15 Agents observed SALGADO arrive at the meet location, at which time he called the CS. SALGADO

16 stated he saw an individual parked in a vehicle at the meet location which he believed was a police

17 officer. SALGADO then drove to the southeast exit of the parking lot that empties into a residential area

18 and told the CS where he was in order to meet. SA Nehring and the CS travelled to the new meet

19 location, and SA Nehring gave the CS $5,400. The CS exited SA Nehring’s vehicle and met with

20 SALGADO and an unknown male in SALGADO’s vehicle. At this time, SALGADO gave the CS

21 approximately 600 pills (109 Gross Grams) in exchange for the $5,400. During this meeting, the CS

22 told SALGADO that the buyer had money for an additional 500 pills and asked if SALGADO could

23 supply the CS with this amount. SALGADO told the CS he would have to travel to meet his Source of

24 Supply (“SOS”) and give the SOS the money and get more pills.

25          16.     After the meeting, the CS immediately turned over the pills to SA Nehring upon entering

26 SA Nehring’s vehicle and was searched for contraband with negative results. The pills were

27 subsequently sent to the DEA Laboratory for analysis; a randomly selected pill was tested and found to

28 contain fentanyl.


      AFFIDAVIT                                          5
              Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 7 of 16

 1          17.      After leaving the meet location, SALGADO contacted the CS and informed the CS that

 2 he spoke with the SOS and was heading down to pick up the 500 pills. After SALGADO returned from

 3 obtaining the additional pills, SA Nehring gave the CS $4,600, and the CS exited SA Nehring’s vehicle

 4 and entered SALGADO’s silver Honda. SALGADO then gave the CS the pills (99 Gross Grams) in

 5 exchange for the $4,600. SALGADO stated to the CS that he just counted the pills after receiving them

 6 from his SOS and was 5 pills short of 500; SALGADO offered to go to his drug stash to retrieve the

 7 remaining 5 pills, but the CS told SALGADO that he could owe the buyer 5 pills the next time, per SA

 8 Nehring’s direction. The CS exited SALGADO’s vehicle and immediately turned over the pills to SA

 9 Nehring. These pills were subsequently sent to the DEA Laboratory for analysis; a randomly selected

10 pill was tested and found to contain fentanyl.

11          C.     The Target Cell Phone Established as SALGADO’s Phone

12          18.    In September of 2020, I was informed by SA Nehring that he was contacted by the CS.

13 The CS informed SA Nehring that SALGADO was using a new cellular telephone number, the Target

14 Cell Phone. SALGADO sent the CS a text message that stated, “Was up bro? Its SAL NEW NUMBER.”

15 Based on my experience with this investigation, I believe that SALGADO contacted the CS with a new

16 cell phone number in order to conduct future drug transactions.

17          19.    On September 10, 2020, I monitored and recorded a narcotics related phone conversation

18 between the CS and SALGADO. During this conversation, the CS informed SALGADO that he had a

19 buyer that was inquiring about the price for “blue things,” i.e., blue pills. SALGADO informed the CS

20 that he would contact the CS back.

21          20.    I also issued an Administrative Subpoena for the Target Cell Phone, which revealed it

22 was a Verizon Wireless network phone. From my training and experience, as well as in my

23 conversations with more experienced agents, it is common practice among drug dealers to change

24 cellular telephone numbers in order to evade detection from law enforcement.

25          21.    In my training and experience, I have learned that Verizon is a company that provides

26 cellular telephone access to the general public. I also know that providers of cellular telephone service

27 have technical capabilities that allow them to collect and generate at least two kinds of information

28 about the locations of the cellular telephones to which they provide service: (1) E-911 Phase II data, also


      AFFIDAVIT                                         6
              Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 8 of 16

 1 known as GPS data or latitude-longitude data and (2) cell-site data, also known as “tower/face

 2 information” or cell tower/sector records. E-911 Phase II data provides relatively precise location

 3 information about the cellular telephone itself, either via GPS tracking technology built into the phone or

 4 by triangulating on the device’s signal using data from several of the provider’s cell towers. Cell-site

 5 data identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received a

 6 radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the towers) to

 7 which the telephone connected. These towers are often a half-mile or more apart, even in urban areas,

 8 and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a wireless device

 9 does not necessarily serve every call made to or from that device. Accordingly, cell-site data is typically

10 less precise that E-911 Phase II data.

11          22.     Based on my training and experience, I know that Verizon can collect E-911 Phase II

12 data about the location of the Target Cell Phone, including by initiating a signal to determine the

13 location of the Target Cell Phone on Verizon’s network or with such other reference points as may be

14 reasonably available.

15          23.     Based on my training and experience, I know that Verizon can collect cell-site data about

16 the Target Cell Phone.

17                                 III.     AUTHORIZATION REQUEST
18          24.     Based on the foregoing, I request that the Court issue the proposed search warrant

19 pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

20          25.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

21 Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until 30

22 days after the collection authorized by the warrant has been completed. There is reasonable cause to

23 believe that providing immediate notification of the warrant may have an adverse result, as defined in 18

24 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the Target Cell Phone would

25 seriously jeopardize the ongoing investigation, as such a disclosure would give them an opportunity to

26 destroy evidence, change patterns of behavior, notify confederates, and flee from prosecution. See 18

27 U.S.C. § 3103a(b)(1). As further specified in Attachment B, which is incorporated into the warrant, the

28 proposed search warrant does not authorize the seizure of any tangible property. See 18 U.S.C. §


       AFFIDAVIT                                         7
              Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 9 of 16

 1 3103a(b)(2). Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic

 2 communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is

 3 reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

 4          26.     I further request that the Court direct Verizon to disclose to the government any

 5 information described in Attachment B that is within the possession, custody, or control of Verizon. I

 6 also request that the Court direct Verizon to furnish the government all information, facilities, and

 7 technical assistance necessary to accomplish the collection of the information described in Attachment B

 8 unobtrusively and with a minimum of interference with Verizon’s services, including by initiating a

 9 signal to determine the location of the Target Cell Phone on Verizon’s network or with such other

10 reference points as may be reasonably available, and at such intervals and times directed by the

11 government. The government shall reasonably compensate Verizon for reasonable expenses incurred in

12 furnishing such facilities or assistance.

13          27.     I further request that the Court authorize execution of the warrant at any time of day or

14 night, owing to the potential need to locate the Target Cell Phone outside of daytime hours.

15

16                                  [CONTINUED ON THE NEXT PAGE]

17

18

19

20

21

22

23

24

25

26

27

28


       AFFIDAVIT                                         8
             Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 10 of 16

 1          28.    I further request that the Court order that all papers in support of this application,

 2 including the affidavit and search warrant, be sealed until further order of the Court. These documents

 3 discuss an ongoing criminal investigation that is neither public nor known to all of the targets of the

 4 investigation. Accordingly, there is good cause to seal these documents because their premature

 5 disclosure may seriously jeopardize that investigation.

 6                                                            Respectfully submitted,
 7
                                                                V
 8                                                            James Bonanno
                                                              Special Agent
 9                                                            Drug Enforcement Administration
10

11

12
     Subscribed and sworn to me telephonically on:        DWDP
13

14

15

16
     Hon.
     H
     Ho n Carolyn
          C rolyn K.
          Ca      K Delaney
17   U.S. MAGISTRATE JUDGE

18

19

20   Approved as to fform
                      oorrm by AUSA DAV
                                    DAVID SPENCER
21
     In addition, to ensure technical compliance with 18 U.S.C. §§ 3121-3127, I also request that this warrant
22   shall also function as a pen register order. I thus certify that the information, under oath, that likely to be
     obtained is relevant to an ongoing criminal investigation conducted by the DEA, based on the agent’s
23   affidavit herein. See 18 U.S.C. §§ 3122(b), 3123(b).
24

25

26

27

28


      AFFIDAVIT                                           9
        Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 11 of 16


                                       ATTACHMENT A

                                    Property to Be Searched


   1. The cellular telephone assigned number (916) 212-5752 (the “Target Cell Phone”),
      whose service provider is Verizon, a wireless telephone service provider headquartered at
      180 Washington Valley Road, Bedminster, New Jersey.
Information about the location of this phone that is within the possession, custody, or control of
Verizon.
         Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 12 of 16


                                        ATTACHMENT B

                                 Particular Things to be Seized

        All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days, during all times of day and night. “Information about the location of

the Target Cell Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which “cell towers” (i.e.,

antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of Verizon, Verizon is

required to disclose the Location Information to the government. In addition, Verizon must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with Verizon’s services, including by initiating a signal to determine the location of

the Target Cell Phones on Verizon’s network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate Verizon for reasonable expenses incurred in furnishing such

facilities or assistance.

        This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
                        Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 13 of 16
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of California

                  In the Matter of the Search of
                                     )
                                     )
                                     )                                      Case No.     2:20-sw-0844 CKD
THE CELLULAR TELEPHONE ASSIGNED CALL
                                     )

                                                                                        SEALED
         NUMBER (916) 212-5752       )
                                     )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of           New Jersey
(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A, attached hereto and incorporated by reference.
This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A), and 2711(3)(A). Because the government has
satisfied the requirements of 18 U.S.C. § 3122, this warrant also constitutes an order under 18 U.S.C. § 3123.

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):


SEE ATTACHMENT B, attached hereto and incorporated by reference.


          YOU ARE COMMANDED to execute this warrant on or before                September 28, 2020       (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m. ; at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.
    ; Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    ; for 30 days (not to exceed 30)            until, the facts justifying, the later specific date of                          .


Date and time issued:           DWDP
                                                                                               Judge’s signature

City and state:             Sacramento, California                               Carolyn K. Delaney, U.S. Magistrate Judge
                                                                                             Printed name and title
                         Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 14 of 16
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

                                                                      Return
Case No.:                              Date and time warrant executed:          Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                    Certification

     I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.



                            _____________________________________________________________

                          Subscribed, sworn to, and returned before me this date.



           ____________________________________________                                 ______________________________
                                     Signature of Judge                                                  Date
        Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 15 of 16


                                       ATTACHMENT A

                                    Property to Be Searched


   1. The cellular telephone assigned number (916) 212-5752 (the “Target Cell Phone”),
      whose service provider is Verizon, a wireless telephone service provider headquartered at
      180 Washington Valley Road, Bedminster, New Jersey.
Information about the location of this phone that is within the possession, custody, or control of
Verizon.
         Case 2:20-sw-00844-CKD Document 1 Filed 09/15/20 Page 16 of 16


                                        ATTACHMENT B

                                 Particular Things to be Seized

        All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days, during all times of day and night. “Information about the location of

the Target Cell Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which “cell towers” (i.e.,

antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of Verizon, Verizon is

required to disclose the Location Information to the government. In addition, Verizon must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with Verizon’s services, including by initiating a signal to determine the location of

the Target Cell Phones on Verizon’s network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate Verizon for reasonable expenses incurred in furnishing such

facilities or assistance.

        This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
